          Case 2:20-cv-03649-PBT Document 44 Filed 06/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
POLYSCIENCES, INC.,                            :
                                               :
       Plaintiff/Counter-Defendant,            :       Civil Action No. 2:20-cv-03649-PBT
                                               :
               v.                              :
                                               :
JOSEPH T. MASRUD,                              :
                                               :
       Defendant/Counter-Plaintiff.            :
                                               :

         DEFENDANT/ COUNTER-PLAINTIFF’S MOTION TO SEAL EXHIBIT

       Defendant/Counter-Plaintiff Masrud moves the Court to seal a portion of a filing

concurrently being submitted herewith. This motion is unopposed. Without taking a position on

the substance of the material to be sealed, the relief requested is consistent with the parties’

Protective Order (ECF No. 42).

       The filing subject to this motion is Masrud’s Supplement to Defendant/Counter-

Plaintiff’s Motion to Compel Plaintiff/Counter-Defendant to De-Designate its Attorneys’ Eyes

Only Production and for Sanctions. (ECF No. 43). “Exhibit F” to the filing contains 15 sample

documents inappropriately designated as Attorneys’ Eyes Only by Polysciences in this action.

Masrud is separately submitting Exhibit F to the Court for its consideration on sealing. This

exhibit supports the underlying Motion to De-Designate as its demonstrates the types of

documents Polysciences has inappropriately designated AEO.

       Masrud respectfully moves the Court to enter the accompanying proposed order to place

under seal “Exhibit F” to ECF No. 43.
         Case 2:20-cv-03649-PBT Document 44 Filed 06/08/21 Page 2 of 3




Dated: June 8, 2021                 Respectfully submitted,

                                    HOMANS PECK, LLC

                                    /s/ Julianne L. Peck
                                    Julianne L. Peck, Esquire
                                    43 Paoli Plaza #426
                                    Paoli, PA 19301
                                    Telephone: (215) 868-6214
                                    jpeck@homanspeck.com

                                    Attorney for Defendant
                                    Joseph T. Masrud




                                       2
         Case 2:20-cv-03649-PBT Document 44 Filed 06/08/21 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I, Julianne Peck, hereby certify that the foregoing Motion to Seal Exhibit was filed using

the Court’s electronic filing system on the 8th day of June 2021 and served upon all counsel of

record via ECF notification.



                                                    /s/ Julianne Peck
                                                    JULIANNE PECK
